Name: Commission Regulation (EEC) No 584/86 of 28 February 1986 amending as a transitional measure Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/33 COMMISSION REGULATION (EEC) No 584/86 of 28 February 1986 amending as a transitional measure Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies Whereas the measures, provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 and 257 thereof, Whereas Council Regulation (EEC) No 453/86 of 25 February 1986 fixing, for 1985/86, the intervention prices for olive oil in Spain and Portugal and the production aid applicable in Spain ('), results in an intervention price in Spain different from the Community price ; whereas, in these circumstances, the appliation in Spain of the price reduction for olive-residue oil , as provided for in Commission Regulation (EEC) No 3472/85 of 10 December 1985 on the buying in and storage of olive oil by intervention agencies (2), would create market disturbance ; whereas provision should therefore be made for a special price reduction , as a transitional measure for that Member State ; Article 1 The Annex to Regulation (EEC) No 3472/85 is hereby replaced from 1 March 1986 to 31 October 1986, by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 5 . 2) OJ No L 333 , 11 . 12 . 1985, p. 5 . No L 57/34 Official Journal of the European Communities 1 . 3 . 86 ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation No 136/66/EEC ( the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase Price reduction Virgin olive oil , extra 17,29  Virgin olive oil , fine 12,09  Virgin olive oil , semi-fine   Virgin olive oil , lampante 1 ° I 8,14 Other virgin olive oils , lampante :  more than 1 ° , up to and including 8 ° acidity  more than 8 ° acidity Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity Olive oil from olive residues, up to and includ ­ ing 5 ° acidity :  bought in in Spain  bought in in other Member States 55,00 123,00 Other olive oils from olive residues : I  more than 5 ° , up to and including 8 ° acidity  more than 8 ° acidity Reduction increased by 0,17 ECU for each additional tenth of a degree of acidity Reduction increased by 0,20 ECU for each additional tenth of a degree of acidity